Per Curiam.

The complaint sets forth four distinct causes of action, viz.: (1) breach of contract on the part of the defendant to carry plaintiff safely to his destination ; (2) assault; (3) slander; and (4) malicious prosecution. The plaintiff, upon the trial, was allowed to show, and the jury found in his favor upon disputed evidence, that he duly *60paid his fare as a passenger on defendant’s train; that he was roughly and improperly ejected therefrom by defendant’s servants; that he was arrested, taken through the streets as a prisoner, and imprisoned overnight, under a false and malicious charge, made against him, without probable cause, by defendant’s servants; and that he was honorably acquitted and discharged after a hearing before the police magistrate. The particular testimony tending to show the assault in the car and the slanderous abuse also in the ear may be taken as offered in support of the cause of action for breach of contract; but the evidence in support of the cause of action for malicious prosecution was improperly allowed, as the Municipal Court has no jurisdiction over such causes of action. Mun. Ct. Act, § 1, subd. 14. It is impossible to say how much damage the jury allowed for the breach of contract and how much for the malicious prosecution, and a new trial is necessary.
Present: Gildersleeve, MacLean and Seabury, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.